 
 
I 
111th CONGRESS 1st Session 
H. R. 2564 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2009 
Mr. Grayson (for himself, Mr. Lewis of Georgia, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Fair Labor Standards Act to require that employers provide a minimum of 1 week of paid annual leave to employees. 
 
 
1.Short titleThis Act may be cited as the Paid Vacation Act of 2009. 
2.FindingsCongress finds that— 
(1)according to the Bureau of Labor Statistics, each year the average American works one month (160 hours) more today than in 1976; 
(2)job-related stress costs business $344 billion a year in absenteeism, lost productivity, and health costs; 
(3)some 75 percent of visits to primary care physicians come from stress-induced problems; 
(4)147 countries require paid vacation leave, and the United States is the only industrialized Nation without a minimum annual leave law; 
(5)one of the fastest growing economies in the world, China, requires 3 weeks off for employees, which they call Golden Weeks; 
(6)Canada requires 2 weeks off for all employees, and 3 weeks off for employees with 5 years or more with one employer; 
(7)the Pew Research Center says more free time is the number one priority for middle-class Americans—with 68 percent of those surveyed listed this as a high priority for them; 
(8)in 2008, about half (52 percent) of American workers took a vacation of a week or longer, and only 14 percent of American workers took 2 weeks or more for vacation; 
(9)men who don't take regular vacations are 32 percent more likely to die of heart attacks, and 21 percent more likely to die early of all causes; 
(10)women who don't take regular vacations have a 50 percent greater risk of heart attack, and are twice as likely to be depressed as those who do; 
(11)the travel industry adds $740 billion a year to the Nation's economy, while stress and burnout at work cost the economy over $300 billion a year; and 
(12)vacations allow workers and businesses to increase productivity, decrease stress-related health costs, and provide time for family strengthening and bonding. 
3.Entitlement to vacationSection 7 of the Fair Labor Standards Act (29 U.S.C. 207) is amended by inserting after subsection (b) the following: 
 
(c)
(1)Beginning on the date of enactment of the Paid Vacation Act of 2009, an eligible employee of an employer that employs 100 or more employees at any time during a calendar year shall be entitled to a total of 1 workweek of paid vacation during each 12-month period. 
(2)Beginning on the date that is 3 years after the date of enactment of the Paid Vacation Act of 2009, an eligible employee of an employer that employs 50 or more employees at any time during a calendar year shall be entitled to a total of 1 workweek of paid vacation during each 12-month period, and an eligible employee of an employer that employs 100 or more employees shall be entitled to a total of 2 workweeks of paid vacation during each 12-month period, beginning on that eligible employee's first anniversary of employment. 
(3)An eligible employee shall provide the employer with not less than 30 days' notice, before the date the paid vacation under paragraph (1) or (2) is to begin, of the employee's intention to take paid vacation under such paragraph, and identify the date such paid vacation shall begin. 
(4)For purposes of this subsection— 
(A)the term eligible employee means an employee who has been employed for at least 12 months by the employer with respect to whom leave is requested under paragraph (1) or (2) and for at least 1,250 hours of service with such employer during such 12-month period; and 
(B)the term 1 workweek of paid vacation means vacation time, in addition to and apart from sick leave and any leave otherwise required by law, to be taken in a continuous series or block of work days comprising 7 calendar days that cannot be rolled over, but must be used within the 12-month period. 
(5)The exemptions to this section provided in section 13 shall not apply to this subsection. . 
4.Public awareness campaign by Department of LaborThe Secretary of Labor is authorized to conduct a public awareness campaign, through the Internet and other media, to inform the public of the entitlement to leave afforded by this Act. There is authorized to be appropriated such sums as may be necessary for the public awareness campaign. 
5.Study on productivityThe Secretary of Labor shall conduct a study on workplace productivity and the effect on productivity of the leave requirement in this Act. The study shall also address any benefits to public health and psychological well-being as a result of such leave. Not later than 3 years after the date of enactment of this Act, the Secretary shall transmit to Congress a report containing the findings of the study, and shall publish such findings on the website of the Department of Labor. 
 
